WATKINS, Judge,
concurring:
My position with respect to the principal issue under review is as set forth in United States v. Rembert, 5 M.J. 910 (A.C.M.R.1978), wherein I expressed the view that a properly completed Record of Punishment Under Article 15, U.C.M.J. (DA Form 2627) satisfies the requirements of United States v. Booker, 5 M.J. 238 (C.M.A.1977). Nothing that I have seen since that time, in United States v. Mathews,* or elsewhere, suggests to me that I should alter my stance concerning this matter. Accordingly, I vote to affirm the approved findings and sentence.

 6 M.J. 357 (C.M.A.1979).